DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 17 of copending Application No. 16/765,910 (reference application, hereinafter Arnold). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Claim 10 of Arnold teaches all limitations of the current claim 1 verbatim; the only difference between the claims is that Arnold teaches an ultrasonic transducer and specifies that the detector is an ultrasound detector.
Regarding claim 14, Claim 17 of Arnold teaches all limitations of the current claim 14 verbatim; the only difference between the claims is that Arnold teaches an ultrasonic transducer and specifies that the detector is an ultrasound detector.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikolaev (US 20080128614 A1).
Regarding claim 1, Nikolaev teaches a system for analyzing a chemical composition of a specimen (mass spectrometry, paragraph 1), comprising:
A reservoir (supply tank, paragraph 23) for storing a liquid;
A sampling probe (concentric capillaries 1 and 2, fig. 4) having an open end partially defining a sample space (left end of capillaries 1 and 2, fig. 4) configured to receive liquid from the reservoir (supply 3, fig. 4), said liquid within the sample space further configured to receive through the open end one or more analytes of a sample (cloud 15 containing substance to be analyzed is blown into meniscus 6, paragraph 11);
A pump for delivering the liquid from the reservoir to an ion source via the sample space (supply controlled by spray pump, paragraph 23), wherein the ion source is configured to discharge the liquid having said one or more analytes entrained therein 
A detector for generating data indicative of a surface profile of the liquid-air interface at the open end of the sampling probe (optical scanner for measuring meniscus position, paragraph 23); and
A controller configured to generate control signals based on the surface profile data for adjusting the surface profile data of the liquid-air interface (keeping meniscus shape constant, paragraph 23).
Regarding claim 4, Nikolaev teaches that the controller is configured to compare the surface profile data to a reference profile (maintaining the shape of the meniscus as a constant inherently means determining if it has changed, i.e. comparing the current shape to a past “reference” shape) and generates control signals for adjusting the flow rate of liquid within the sampling probe so as to adjust the surface profile of the liquid-air interface in accordance with the reference surface profile (adjusting shape of the meniscus, paragraph 23). 
	Regarding claim 5, Nikolaev teaches that the control signals generated by the controller are configured to adjust the flow rate of liquid within the sampling probe by adjusting the flow rate of liquid provided by the pump (paragraph 23).
	Regarding claim 6, Nikolaev teaches that the detector comprises an optical detector (optical scanning, paragraph 23).
	Regarding claim 7, Nikolaev teaches that the controller is operatively connected to the pump and is configure to adjust the flow rate of liquid within the sample probe by 
	Regarding claim 14, Nikolaev teaches a method for chemical analysis (mass spectrometry, paragraph 1), comprising:
	Providing a flow of liquid (supply 3) to a sampling probe (concentric capillaries 1 and 2, fig. 4), said sampling probe having an open end partially defining a sample space configured to receive the liquid and further configured to receive through the open end one or more analytes of a sample into the liquid with the sample space (cloud 15 containing substance to be analyzed is blown into meniscus 6, paragraph 11);
	Directing a flow of the liquid having the one or more analytes entrained therein from the sample space to an ion source configured to discharge the liquid having the one or more analytes entrained therein into an ionization chamber in fluid communication with a sampling orifice of a mass spectrometer (dissolved substances fed to nanospray device and ionized for mass spectrometry, paragraphs 19-20);
	Utilizing a detector to generate data indicative of a surface profile of the liquid-air interface at the open end of the sampling probe (optical scanner for measuring meniscus position, paragraph 23);
	Based on the surface profile data, adjusting the flow rate of the liquid within the sampling probe so as to adjust the surface profile of the liquid-air interface (keeping meniscus shape constant, paragraph 23).
Regarding claim 15, Nikolaev teaches comparing the surface profile data with a reference surface profile (maintaining the shape of the meniscus as a constant inherently means determining if it has changed, i.e. comparing the current shape to a 
Regarding claim 19, Nikolaev teaches that the detector comprises an optical detector (optical scanning, paragraph 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Berkel (US 20160299109 A1) in view of Nikolaev.
Regarding claim 1, Van Berkel teaches a system for analyzing a chemical composition of a specimen (chemical analysis, paragraph 7), comprising:
A reservoir (liquid supply, paragraph 23) for storing a liquid;
A sampling probe (20, fig. 6) having an open end (40) partially defining a sample space (top of probe comprising dome 52) configured to receive liquid from the reservoir (paragraph 23, liquid flow shown by arrow 44 in fig. 6), said liquid within the sample space further configured to receive through the open end one or more analytes of a sample (sample introduced into probe by touching down on dome, paragraph 26);

A detector (light-based sensor 53) for generating data about the liquid-air interface at the open end of the sampling probe (monitoring the dome 52, paragraph 27); and
A controller configured to generate control signals for adjusting the liquid-air interface (controlling the flow balance, including the flow rates, paragraph 27).
Van Berkel does not explicitly teach generating data indicative of a surface profile of the interface and adjusting the surface profile of the interface.
Nikolaev teaches a method of controlling a liquid-air interface (interface at end of capillaries 1 and 2, fig. 4) by generating data indicative of a surface profile of an interface and adjusting the surface profile of the interface (measuring meniscus position and keeping shape constant, paragraph 23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to monitor and control the surface profile of the system of Van Berkel based on the teaching of Nikolaev that the surface profile of the liquid-air interface of a mass spectrometry sampling system “has to be constantly controlled” (paragraph 23) to prevent an undesired overflow and to optimize the sample flow rate into the mass spectrometer to a desired level.
Regarding claim 2, Van Berkel teaches that the sample comprises a liquid sample (droplet 88) containing one or more analytes.
	Regarding claim 3, Van Berkel teaches that the liquid comprises a desorption solvent (solvent, paragraph 32), and wherein the sample comprises a sample substrate (pin 92) having one or more analytes (sample 96) adsorbed thereto such that at least a portion of said one or more analytes are desorbed therefrom into the desorption solvent within the sample space (paragraph 32, sample inserted into solvent dome which implicitly desorbs the sample from the pin).
	Regarding claim 9, Van Berkel teaches that the sampling probe comprises:
	An outer capillary tube (liquid supply conduit 36) extending from a proximal end to a distal end;
	An inner capillary tube (exhaust flow conduit 28) extending from a proximal end to a distal end and disposed within said outer capillary tube, wherein said distal end of the inner capillary tube is recessed relative to the distal end of the outer capillary tube so as to define the sample space between the distal end of the inner capillary tube, a portion of the wall of the outer capillary tube, and the distal end of the outer capillary tube (fig. 2);
	Wherein said inner and outer capillary tubes define a solvent conduit (housing 24 has solvent flow 44; solvent can be desorption solvent as explained with reference to claim 3) and a sampling conduit (exhaust tube 28 has sample flow, paragraph 23) in fluid communication with one another via said sample space, said desorption solvent conduit extending from an inlet end configured to receive desorption solvent from the reservoir (liquid supply conduit gets solvent from liquid supply, paragraph 23) to an 
	Regarding claim 10, Van Berkel teaches that the controller is configured to adjust the flow rate of solvent within the sampling probe (controlling flow rates, paragraph 27) so as to maintain the surface profile at a reference surface profile (maintaining constant surface profile in the combination with Nikolaev; desired constant surface profile is the reference profile) by adjusting the flow of desorption solvent within the sampling conduit.
	Regarding claim 11, Van Berkel (as modified by Nikolaev, above) teaches that the controller is configured to maintain the surface profile at a reference surface profile at the time of sample introduction (delivering sample to liquid dome, paragraph 32; includes maintaining meniscus shape in the combination with Nikolaev) for serial samplings (multiple or repeated samples, paragraph 3).
	Regarding claim 12, Van Berkel teaches that the controller is configured to adjust the surface profile between each sampling (establishing overflow condition after sampling, paragraph 30).
	Regarding claim 13, Van Berkel teaches that the controller is configured to increase the flow rate of desorption solvent delivered to the sample space during at least a portion of the duration between each sampling such that the desorption solvent overflows from the sample space through the open end of the sampling probe 
Regarding claim 14, Van Berkel teaches a method for chemical analysis (paragraph 7), comprising:
Providing a flow of liquid to sampling probe (20, fig. 6) said sampling probe having an open end (40) partially defining a sample space (top of probe comprising dome 52) configured to receive the liquid (paragraph 23, liquid flow shown by arrow 44 in fig. 6), and further configured to receive through the open end one or more analytes of a sample into the liquid within the sample space (sample introduced into probe by touching down on dome, paragraph 26);
Directing a flow the liquid having said one or more analytes entrained therein from the sample space into an ion source (exhaust conduit 28) configured to discharge the liquid having the one or more analytes entrained therein into an ionization chamber (ionization source, paragraph 38) in fluid communication with a sampling orifice of a mass spectrometer (liquid exhausted to mass spectrometer, paragraph 24);
Utilizing a detector (light-based sensor 53) to generate data about the liquid-air interface at the open end of the sampling probe (monitoring the dome 52, paragraph 27); and
Based on the data, adjusting the flow rate of the liquid within the sampling probe so as to adjust the liquid-air interface (controlling the flow balance, including the flow rates, paragraph 27).
Van Berkel does not explicitly teach generating data indicative of a surface profile of the interface and adjusting the surface profile of the interface.

It would have been obvious to one of ordinary skill in the art at the time of the invention to monitor and control the surface profile of the system of Van Berkel based on the teaching of Nikolaev that the surface profile of the liquid-air interface of a mass spectrometry sampling system “has to be constantly controlled” (paragraph 23) to prevent an undesired overflow and to optimize the sample flow rate into the mass spectrometer to a desired level.
Regarding claim 15, Nikolaev (in the combination above) teaches comparing the surface profile data with a reference surface profile (maintaining the shape of the meniscus as a constant inherently means determining if it has changed, i.e. comparing the current shape to a past “reference” shape) and Van Berkel teaches that adjusting the surface profile of the liquid-air interface comprises adjusting the flow rate of liquid within the sampling probe so as to adjust the surface profile at the liquid-air interface in accordance with the reference surface profile (controlling flow rates to control state of sample dome, paragraph 52). 
Regarding claim 16, Van Berkel teaches that the reference surface profile comprises a dome-like liquid-air interface.
Regarding claim 17, Van Berkel teaches that the liquid comprises desorption solvent, and further comprising:

Removing the first substrate from the desorption solvent.
Van Berkel does not teach adjusting the surface profile of the liquid-air interface to the reference surface profile for insertion of a second substrate having one or more analytes adsorbed thereto into the desorption solvent. However, Van Berkel teaches that there may be multiple samplings (paragraph 3) and it would be obvious to one of ordinary skill in the art at the time of the invention to use multiple pins with substrates to be analyzed as a matter of duplicating the parts and steps of the invention to perform the multiple samplings in a known manner with no unexpected result.  It would further be obvious to establish the same conditions for each sampling (i.e. return the meniscus to the reference surface profile in the combination with Nikolaev) in order to allow the results of the samplings to be compared to each other.
Regarding claim 18, Van Berkel teaches adjusting the surface profile of the liquid-air interface between samplings (insertions of the first and second substrates) by increasing the flow rate of desorption solvent provided to the sampling probe such that desorption solvent overflows form the sample space through the open end of the sampling probe during at least a portion of the duration between the first and second substrates (establishing overflow condition after sampling, paragraph 30).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nikolaev in view of Gomez-Rios (Gomez-Rios et al, “Open Port Probe Sampling Interface for the Direct Coupling of Biocompatible Solid-Phase Microextraction to Atmospheric Pressure Ionization Mass Spectrometry”, Analytical Chemistry, 2017, 89, 3805-3809) and in further view of Covey (US 5,412,208 A).
Regarding claim 8, Nikolaev teaches all the limitations of claim 1 as described above.  Nikolaev does not teach a source of nebulizer gas for providing a nebulizing gas flow that surrounds the discharge end of the ion source, wherein the controller is operably coupled to the source of nebulizer gas, and wherein the controller is configured to adjust the flow rate of liquid within the sampling probe by controlling a flow rate of nebulizing gas provided to the discharge end of the ion source.
Gomez-Rios teaches a mass spectrometry system having an ion source (fig. 1, center) with a source of nebulizer gas at a discharge end of the inner tube (i.e. in the ion source) wherein a controller adjusts a flow rate of liquid within an open port sampling probe by controlling a flow rate of nebulizing gas provided to the discharge end of the ion source (flow rate of nebulizing gas controls aspiration force of inner sampling tube, p. 3806 col. 2 paragraph 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nikolaev to have the nebulizer gas source of Gomez-Rios, in order to improve the electrospray ion source (Nikolaev paragraph 6) by providing a nebulizer gas.  It would further be obvious to control the nebulizer gas flow as taught by Gomez-Rios in order to optimize the electrospray conditions (which would result in adjusting the aspiration force of the sample and therefore the flow rate of the liquid within the sampling probe as taught by Gomez-Rios).
	Nikolaev and Gomez-Rios do not teach that the nebulizer gas source surrounds the discharge end of the ion source.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nikolaev and Gomez-Rios by arranging the nebulizer gas source to surround the electrospray ionizer as taught by Covey, in order to conveniently provide the nebulizer gas as close as possible to the sample in a known manner.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nikolaev in view of Gomez-Rios.
Regarding claim 20, Nikolaev teaches all the limitations of claim 14 as described above.  Nikolaev does not teach that adjusting the surface profile of the interface based on the surface profile data comprises maintaining substantially the same volumetric flow rate of liquid provided by the pump while adjusting the flow rate of nebulizer gas surrounding the discharge end of the ion source.
Gomez-Rios teaches a mass spectrometry system having an ion source (fig. 1, center) with a source of nebulizer gas at a discharge end of the inner tube (i.e. in the ion source) wherein a controller adjusts a flow rate of liquid within an open port sampling probe and therefore the shape of a liquid-air interface by controlling a flow rate of nebulizing gas provided to the discharge end of the ion source (flow rate of nebulizing gas controls aspiration force of inner sampling tube, p. 3806 col. 2 paragraph 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nikolaev to have the nebulizer gas source of Gomez-Rios, in order to improve the electrospray ion source (Nikolaev paragraph 6) by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID E SMITH/           Examiner, Art Unit 2881